DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said end girder” at line 14.  This does not have clear antecedent basis because line 6 recites “end girders,” and line 12 recites “an end girder.”  To which girder does line 14 have reference?  Subsequent recitations likewise further this ambiguity.
Claims 7 and 8 (line 2) recite “the raising parts,” which lacks antecedent basis.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 1.  Specifically, claim 1 requires a slide arranged between an end girder on at least one side and a corresponding end of the at least one main girder, the slide allowing movement of said end girder in relation to the at least one main girder in at least a longitudinal direction thereof and rotation of said end girder and the at least one main girder in relation to each other; and wherein the slide includes a slide surface arranged on a top surface of the support platform and/or a bottom surface of the longitudinal bottom flange of the at least one main girder, and wherein the restrictor is arranged to the support platform on both sides of the longitudinal bottom flange of the at least one main girder, outside the at least one main girder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references show alternative designs of bridge cranes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                                               

/SANG K KIM/           Primary Examiner, Art Unit 3654